  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 1 of 14 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 OMNOVA SOLUTIONS INC., DAVID J.                     )   CLASS ACTION
 D’ANTONI, JOSEPH M. GINGO, JANET                    )
 PLAUT GIESSELMAN, MICHAEL J.                        )
 MERRIMAN, JAMES A. MITAROTONDA,                     )
 ANNE P. NOONAN, STEVEN W. PERCY,                    )
 LARRY B. PORCELLATO, ALLAN R.                       )
 ROTHWELL, WILLIAM R. SEELBACH,                      )
 SYNTHOMER PLC, SPIRIT USA                           )
 HOLDINGS INC., and SYNTHOMER USA                    )
 LLC,                                                )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 3, 2019 (the

“Proposed Transaction”), pursuant to which OMNOVA Solutions Inc. (“OMNOVA” or the

“Company”) will be acquired by Synthomer plc (“Parent”), Spirit USA Holdings Inc. (“Merger

Sub”), and Synthomer USA LLC, a Delaware corporation (“Parent US Sub,” and collectively with

Parent and Merger Sub, “Synthomer”).

       2.      On July 3, 2019, OMNOVA’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 2 of 14 PageID #: 2



Agreement”) with Synthomer. Pursuant to the terms of the Merger Agreement, OMNOVA’s

stockholders will receive $10.15 in cash for each share of OMNOVA common stock they own.

       3.      On September 9, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (“SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

October 10, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of OMNOVA common stock.




                                                  2
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 3 of 14 PageID #: 3



       9.      Defendant OMNOVA is an Ohio corporation and maintains its principal executive

offices at 25435 Harvard Road, Beachwood, Ohio 44122-6201. OMNOVA’s common stock is

traded on the New York Stock Exchange under the ticker symbol “OMN.”

       10.     Defendant David J. D’Antoni is a director of the Company.

       11.     Defendant Joseph M. Gingo is a director of the Company.

       12.     Defendant Janet Plaut Giesselman is a director of the Company.

       13.     Defendant Michael J. Merriman is a director of the Company.

       14.     Defendant James A. Mitarotonda is a director of the Company.

       15.     Defendant Anne P. Noonan is Chief Executive Officer, President, and a director of

the Company.

       16.     Defendant Steven W. Percy is a director of the Company.

       17.     Defendant Larry B. Porcellato is a director of the Company.

       18.     Defendant Allan R. Rothwell is a director of the Company.

       19.     Defendant William R. Seelbach is Chairman of the Board of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Parent US Sub is a Delaware limited liability company, a wholly-owned

subsidiary of the Parent, and a party to the Merger Agreement.

       22.     Defendant Parent is a public limited company incorporated under the Laws of

England and Wales and a party to the Merger Agreement.

       23.     Defendant Merger Sub is an Ohio corporation, a wholly-owned subsidiary of the

Parent, and a party to the Merger Agreement.




                                               3
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 4 of 14 PageID #: 4



                                CLASS ACTION ALLEGATIONS

        24.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of OMNOVA (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        25.     This action is properly maintainable as a class action.

        26.     The Class is so numerous that joinder of all members is impracticable. As of June

28, 2019, there were approximately 44,852,901 shares of OMNOVA common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        27.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        28.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        29.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        30.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on




                                                   4
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 5 of 14 PageID #: 5



behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       31.     OMNOVA is a global innovator of performance-enhancing chemistries and

surfaces used in products for a variety of commercial, industrial, and residential applications.

       32.     The Company is a strategic business-to-business supplier that provides The Science

in Better Brands, with emulsion polymers, specialty chemicals, and functional and decorative

surfaces that deliver critical performance attributes to top brand-name, end-use products sold

around the world.

       33.     The Company’s sales for the last twelve months ended May 31, 2019 were

approximately $760 million and the Company has a global workforce of approximately 1,900.

       34.     On July 3, 2019, OMNOVA’s Board caused the Company to enter into the Merger

Agreement with Synthomer.

       35.     Pursuant to the terms of the Merger Agreement, OMNOVA’s stockholders will

receive $10.15 in cash for each share of OMNOVA common stock they own.

       36.     According to the press release announcing the Proposed Transaction:

       OMNOVA Solutions Inc. (NYSE: OMN) today announced that it has entered into
       a definitive agreement to be acquired by Synthomer plc, a United Kingdom-based
       specialty chemical company, for $10.15 per share in cash. The Company also
       reported its second quarter fiscal 2019 earnings, which included the
       10th consecutive quarter of year-over-year volume growth in its Specialty Solutions
       segment. . . .

       Completion of the transaction is subject to the satisfaction of certain customary
       closing conditions, including the receipt of regulatory approvals, and approval from
       Synthomer’s and OMNOVA’s shareholders. The transaction is not contingent on
       obtaining financing and is expected to close in late 2019 or early 2020.




                                                 5
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 6 of 14 PageID #: 6



       Advisors

       Morgan Stanley & Co. LLC is acting as exclusive financial advisor to OMNOVA
       Solutions and Jones Day is acting as its legal counsel.

       37.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Section 5.2(a) of the Merger Agreement provides:

       Except as permitted by this Section 5.2, the Company shall not, and shall cause
       each of its Subsidiaries and their respective officers, directors and employees, and
       shall use reasonable best efforts to cause each of its consultants, agents, financial
       advisors, investment bankers, attorneys, accountants and other representatives
       (collectively, “Representatives”) not to, from the date hereof until the Effective
       Time or the earlier termination of this Agreement in accordance with Article VIII,
       (i) directly or indirectly, solicit, initiate or knowingly facilitate or encourage
       (including by way of furnishing non-public information) the making of any
       proposal or offer that constitutes, or would reasonably be expected to lead to, a
       Company Takeover Proposal, (ii) engage in or otherwise participate in any
       discussions or negotiations regarding, or furnish to any Person (other than Parent
       or Merger Sub or their respective Representatives) any non-public information in
       connection with or for the purpose of encouraging or facilitating, a Company
       Takeover Proposal or (iii) enter into any letter of intent, agreement in principle,
       merger agreement, acquisition agreement or other similar agreement with respect
       to a Company Takeover Proposal (other than an Acceptable Confidentiality
       Agreement as permitted by Section 5.2(b)) (each, a “Company Acquisition
       Agreement”). Upon execution of this Agreement, the Company shall, and shall
       cause its Subsidiaries and its and their respective Representatives to, (A)
       immediately cease and cause to be terminated all discussions or negotiations with
       any Person conducted prior to the date of this Agreement with respect to a Company
       Takeover Proposal or any inquiry or proposal that would reasonably be expected to
       result in or lead to a Company Takeover Proposal, (B) promptly request each
       Person, if any, that has executed a confidentiality agreement in respect of a
       Company Takeover Proposal to return or destroy all information heretofore
       furnished to such Person or its Representatives by or on behalf of the Company or
       any of its Subsidiaries and (C) promptly terminate all physical and electronic data
       room access previously granted to any such Person or its Representatives. From the
       date of this Agreement until the Effective Time, the Company shall not terminate,
       amend, modify or waive any provision of any “standstill” or similar agreement to
       which the Company or any of its Subsidiaries is a party and shall enforce the
       provisions of any such agreement; provided that the Company shall be permitted to
       fail to enforce any provision of any “standstill” or similar obligation of any Person



                                                 6
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 7 of 14 PageID #: 7



       to permit such Person to make a Company Takeover Proposal confidentially to the
       Company Board if the Company Board or any duly constituted and authorized
       committee thereof determines in good faith, after consultation with its financial
       advisor and outside legal counsel, that failure to take such action would be
       inconsistent with the directors’ fiduciary duties under applicable Law.

       38.    Additionally, the Company must promptly advise Synthomer of any proposals or

inquiries received from other parties. Section 5.2(c) of the Merger Agreement states:

       The Company shall promptly (and, in any event, within 48 hours) notify Parent if
       any proposals or offers with respect to, or that would reasonably be expected to
       lead to, a Company Takeover Proposal are received by the Company or any of its
       Representatives, and shall include with such notice, the name of such Person and
       the material terms and conditions of such proposals or offers (including, if
       applicable, copies of any written requests, proposals or offers, including draft
       agreements) and thereafter shall keep Parent reasonably informed, on a reasonably
       current basis (but in no event more than once every 48 hours), of the status and
       terms of any such proposals or offers (including any amendments thereto and any
       draft agreements) and any related discussions or negotiations. The Company agrees
       that the Company and its Subsidiaries will not enter into any Acceptable
       Confidentiality Agreement with any Person subsequent to the date hereof that
       prohibits the Company from providing any information to Parent as required by
       this Section 5.2.

       39.    Moreover, the Merger Agreement contains a highly restrictive “fiduciary out”

provision permitting the Board to change its recommendation of the Proposed Transaction under

extremely limited circumstances, and grants Synthomer a “matching right” with respect to any

“Superior Proposal” made to the Company. Section 5.2(d) of the Merger Agreement provides:

       Except as expressly permitted by this Section 5.2(d) or by Section 5.2(e), neither
       the Company, the Company Board nor any committee thereof shall (i) (A) fail to
       include the Company Recommendation in the Company Proxy Statement, (B)
       change, qualify, withhold, withdraw or modify, or publicly propose to change,
       qualify, withhold, withdraw or modify, in a manner adverse to Parent, the Company
       Recommendation, (C) make any recommendation or public statement in connection
       with a tender offer or exchange offer other than a recommendation against such
       offer or a customary “stop, look and listen” communication (it being understood
       that the Company Board may refrain from taking a position with respect to a
       Company Takeover Proposal until the close of business as of the tenth Business
       Day after the commencement of a tender offer in connection with such Company
       Takeover Proposal pursuant to Rule 14d-9(f) under the Exchange Act without such
       action being considered a Company Recommendation Change) or (D) approve or



                                               7
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 8 of 14 PageID #: 8



      recommend, or publicly propose to approve or recommend to the Company
      Shareholders, a Company Takeover Proposal (the actions described in this
      clause (i) being referred to as a “Company Recommendation Change”) or (ii)
      authorize, cause or permit the Company or any of its Subsidiaries to enter into any
      Company Acquisition Agreement. Notwithstanding anything to the contrary set
      forth in this Agreement, prior to the time the Company Shareholder Approval is
      obtained, the Company Board or any duly constituted and authorized committee
      thereof may, in response to a Company Takeover Proposal, either (1) make a
      Company Recommendation Change or (2) cause the Company to enter into a
      Company Acquisition Agreement providing for a Superior Proposal and
      concurrently terminate this Agreement pursuant to Section 8.1(c) if, in the case of
      clause (1) or (2), the Company Board or any duly constituted and authorized
      committee thereof has determined in good faith, after consultation with its financial
      advisor and outside legal counsel, that (1) the failure to do so would be inconsistent
      with the directors’ fiduciary duties under applicable Law and (2) such Company
      Takeover Proposal constitutes a Company Superior Proposal; provided, however,
      that prior to taking such action, (w) the Company has provided Parent a copy of
      such Company Takeover Proposal and has given Parent at least four Business Days’
      prior written notice of its intention to take such action, (x) if Parent requests, the
      Company has negotiated, and has directed its Representatives to negotiate, in good
      faith with Parent during such notice period to enable Parent to propose in writing
      an offer binding on Parent to effect revisions to the terms of this Agreement such
      that it would cause such Company Superior Proposal to no longer constitute a
      Company Superior Proposal, (y) following the end of such notice period, the
      Company Board or any duly constituted and authorized committee thereof shall
      have considered in good faith Parent’s binding offer, and shall have determined that
      the Company Superior Proposal continues to constitute a Company Superior
      Proposal if the revisions proposed in Parent’s binding offer were to be given effect
      and the failure to make such determination would be inconsistent with the directors’
      fiduciary duties under applicable Law and (z) in the event of any material change
      to the material terms of such Company Superior Proposal, the Company shall, in
      each case, have delivered to Parent an additional notice consistent with that
      described in clause (w) above and the notice period shall have recommenced,
      except that the notice period shall be at least two Business Days (rather than the
      four Business Days otherwise contemplated by clause (w) above).

      40.    The Merger Agreement also provides for a “termination fee” of $15.8 million

payable by the Company to Synthomer if the Individual Defendants cause the Company to

terminate the Merger Agreement.




                                                8
  Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 9 of 14 PageID #: 9



The Proxy Statement Omits Material Information

        41.    Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction, which scheduled a stockholder vote on the Proposed Transaction for October 10,

2019.

        42.    As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.

        43.    First, the Proxy Statement omits material information regarding the Company’s

financial projections.

        44.    The Proxy Statement fails to disclose: (i) all line items used to calculate EBITDA;

(ii) unlevered free cash flow for all sets of projections and all underlying line items; and (iii) a

reconciliation of all non-GAAP to GAAP metrics.

        45.    The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        46.    Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Morgan Stanley & Co. LLC (“Morgan Stanley”).

        47.    With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the fully diluted share count as provided by OMNOVA; (ii) the

individual inputs and assumptions underlying the ranges of discount rates from 8.3% to 9.3% and

12.6% to 14.6%, and the perpetual growth rate ranging from 0.00% to 1.25%; and (iii) the terminal

values of the Company.




                                                 9
 Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 10 of 14 PageID #: 10



       48.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy

Statement fails to disclose: (i) Morgan Stanley’s basis for applying an AV/NTM EBITDA multiple

range of 6.5x to 7.5x; (ii) OMNOVA’s projected fully diluted share count; and (iii) the individual

inputs and assumptions underlying the discount rate of 13.6%.

       49.     With respect to Morgan Stanley’s Illustrative Leveraged Buyout Analysis, the

Proxy Statement fails to disclose Morgan Stanley’s basis for selecting the leverage multiple,

financing terms, exit multiple, and target internal rate of return used in the analysis.

       50.     With respect to Morgan Stanley’s Equity Research Analysts’ Price Target Analysis,

the Proxy Statement fails to disclose: (i) the price targets observed by Morgan Stanley in the

analysis; and (ii) the sources thereof.

       51.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       52.     Third, the Proxy Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       53.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       54.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy




                                                  10
 Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 11 of 14 PageID #: 11



Statement: (i) Background of the Merger; (ii) Recommendation of the OMNOVA Board; (iii)

Reasons for the Merger; (iv) Certain OMNOVA Unaudited Prospective Financial Information;

and (v) Opinion of Morgan Stanley & Co. LLC.

       55.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and OMNOVA

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. OMNOVA is liable as the issuer

of these statements.

       58.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       59.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       60.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.



                                                 11
 Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 12 of 14 PageID #: 12



       61.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       62.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       63.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and Synthomer

       64.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       65.     The Individual Defendants and Synthomer acted as controlling persons of

OMNOVA within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or directors of OMNOVA and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Proxy Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       66.     Each of the Individual Defendants and Synthomer was provided with or had

unlimited access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       67.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and



                                                 12
 Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 13 of 14 PageID #: 13



exercised the same.      The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.

       68.     By virtue of the foregoing, the Individual Defendants and Synthomer violated

Section 20(a) of the 1934 Act.

       69.     As set forth above, the Individual Defendants and Synthomer had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                13
 Case 1:19-cv-01748-UNA Document 1 Filed 09/18/19 Page 14 of 14 PageID #: 14



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: September 17, 2019                           RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   14
